Citation Nr: 1442733	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability as secondary to the service-connected disability of bilateral pes planus.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1990 to February 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran also appealed from the March 2010 RO decision as to his claims for service connection for a bilateral knee disability and lumbar spondylosis.  During the pendency of the appeal, the RO granted service connection for lumbar spondylosis and degenerative joint disease of the left and right knees in a November 2013 decision.  Therefore, these claims are no longer on appeal before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain a supplemental medical opinion addressing whether the Veteran's service-connected bilateral pes planus disability aggravates his bilateral ankle disability.  

Secondary service connection means that disability which is "proximately due to or the result of a service-connected disease or injury" shall be service connected.  38 C.F.R. § 3.310(a) (2013).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b) (2013).  

The Veteran was granted service connection for pes planus in a March 1994 decision.  VA treatment records document that the Veteran was diagnosed with bilateral degenerative joint disease of the ankles in 2011.  In February 2010, VA obtained a medical opinion addressing the question of whether the Veteran's claimed bilateral ankle condition is related to his service-connected pes planus.  The resulting medical opinion focused solely on causation, stating that "it is less likely as not (less than 50:50 probability) that the veteran's current . . . ankle condition[] [is] caused by the veteran's mild pes planus."  A subsequent VA examination in August 2013 also resulted in an opinion that focused on a lack of causation between the Veteran's service and his bilateral ankle disability.  

The above examinations and the resulting opinions fail to properly address whether the Veteran's service-connected pes planus aggravates his bilateral ankle disability.  Such consideration is required under a theory of secondary service connection as claimed by the Veteran.  Accordingly, the Board finds the examinations to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records related to the Veteran's bilateral ankle disability and associate such records with the claims file.  If no records are obtained, obtain a negative response and associate such response with the claims file.  

2.  After the above development, return the claims folder to the VA examiner who provided the August 2013 opinion, or if he is unavailable, to another examiner for review of the claims file.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner must provide an opinion, including a complete rationale for any and all conclusions reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral ankle disability is aggravated by the Veteran's service-connected pes planus disability.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral ankle disability has been aggravated by the Veteran's service-connected pes planus disability, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's bilateral ankle disability prior to any such aggravation.  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

3.  Readjudicate the issue of entitlement to service connection for a bilateral ankle disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


